Title: John Adams to Cotton Tufts, 9 April 1764
From: Adams, John
To: Tufts, Cotton


     
      My dear Friend
      
       Ap. 9th 1764
      
     
     I have nothing to do at present but to play with my Pen. I have long thought with Horace in his Dulce desipere: But now they tell me it is Utile dulci. I dare not think, for fear of injuring my Health, and for my soul I cannot set still without Thinking; so I am necessitated to keep my Pen in Motion to avoid it, and I believe you are well satisfyd it has answerd the End.
     I rejoice to hear you have so fine a Prospect of passing easily through. Please to tell Dr. Perkins I depend on him. I dont know but your Neice has written you to ask Mrs. Le Febure to receive us. If she has you need not give yourself the Trouble, as I have this Moment a Letter from my Unkle, informing me, that he has procured us a Bed. We shall have an Hospital that deserves the Name. Deacon Palmers 3 Children, my Brother and myself at least if no more, will be at my Unkle’s. And a tolerable Time of it, may we have!
     My Gardens and my Farm, are complaining of Neglect, and Disorders, and all that: But I tell them, Patiens, Prudens—next Year I’le take better Care of Ye. Next Year, Ye shall have your Bellies full of Carrotts and Onions, and Beats, and Parsnips, and Cabbages and Potatoes, and every Thing that is good. But Ye must permit the little Villains call’d the small Pox to have their Feast this Spring.
     They tell me, that Dr. Mayhews Observations have received an Answer in England, a few Copies of which have straggled over to America. The Answer they say is extreamly elegant, delicate, genteel and all that. If so I believe the Dr’s People had an old sermon last sunday. The Arch Bp. of Canterbury has the Credit of the Answer. If this Credit is just, the —s Genius will be roused, and will produce something that Messrs. Reviewers will be puzzled to Name. I suppose you have heard or read, that they have Christend the Observations, the Devils Thunder Bolt, full of Contents weighty and urged home.
     This Controversy I hope will prevent the future Waste of the societies Money in the Maintenance of Insects that are Drones in the Cause of Virtue and Christianity; but the most active and industrious of the whole Hive in the Cause of Hierarchical Policy. I should have concluded long ago, if I had not been absolutely idle, with the Name of your Fr’d,
     
      John Adams
     
    